1. That the sci, fa. states there was an appeal to the New Bern Superior Court, whereas the record shows that there was an appeal to the equity side of the court.
2. That the bond is not for prosecuting an appeal according to act of Assembly, but for prosecuting an appeal to the equity side of the court.
3. That the bond is blank, where it should specify the judgment and costs.
The defendants by not putting the record in issue have admitted the statements in the sci. fa. to be correct. Whether, independently of the exceptions taken in arrest, and which are confined to the appeal bond, thesci. fa. contains sufficient on the face of it to warrant the judgment of the court against the defendants, we do not decide. The reasons are overruled; but the sci. fa. is referred to the Superior Court to pronounce such judgment as the law requires.